Citation Nr: 1705888	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  12-32 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a rating in excess of 10 percent prior to December 13, 2013 for degenerative disc disease (DDD) of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1994 to May 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

This issue was previously denied by the Board in a May 2014 decision.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  The Court issued a Memorandum Decision in September 2015 setting aside, in part, the May 2014 Board decision and remanded the issue on appeal for additional development.  

This case was most recently before the Board in July 2016 when it was remanded for an examination and opinion.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board recognizes that this claim was remanded on several prior occasions, and sincerely regrets the further delay.  However, given that the AOJ failed to follow all the Board's remand instructions, and because the medical evidence presented is incomplete for proper consideration of the claim, the case must be remanded once again.  See Stegall v. West, 11 Vet. App. 268 (1998); 38 C.F.R. § 3.159 (2016).

As previously discussed, the Court essentially determined that the existing record was inadequate in determining the level of severity of the Veteran's low back disability for the period prior to December 13, 2013.  The Board sought to cure this defect by issuing a Remand in January 2016 that asked for a retrospective medical opinion.  The matter was returned from the AOJ on remand without conducting an examination due to the unavailability of a specialist.  Such triggered a second remand in July 2016 for an examination with less stringent requirements with respect to the specialty of the examiner.

 The Veteran was afforded a VA examination and a medical opinion was obtained in September 2016.  However, the September 2016 VA examiner failed to provide the requested retrospective medical opinion with respect to the severity of the Veteran's service-connected lumbar disability prior to December 2013.  The examiner noted the various records showing treatment for a back disability during the appeal period.  However, he then went on to indicate that there was no indication that bed rest was ordered.  He explained that bed rest was an outdated mode of treatment.  The Board understands the frustration this creates.  However, for purposes adjudicating the appeal, an opinion on the question, even on a theoretical basis, is needed.  The examiner als0 failed to indicate whether past reports of movement limitations represent the extent of functional limitation due to pain or clarify whether the Veteran experienced muscle spasms or guarding severe enough to result in abnormal gait during this time.   

Accordingly, a retrospective medical opinion is needed before the claim can be addressed on the merits.  The case is REMANDED for the following action:

1. Return the claims file to the examiner who performed the September 2016 spine examination, if available.  The examiner must review the claims file, including a copy of this remand, and note such a review in the report. 

The examiner is asked to provide a retrospective opinion addressing the question of whether the Veteran experienced any incapacitating episodes of intervertebral disc syndrome (IVDS) prior to December 2013, and, to the extent possible, whether such episodes would have been severe enough to trigger physician-ordered bed rest.  The Board understands that bed rest may be an outmoded form of treatment for incapacitating episodes due to IVDS.  However, for purposes adjudicating the appeal, an opinion on the question, even on a theoretical basis, is needed.  The number of any identified days of bed rest should also be described, if possible.

The examiner is also asked to provide a retrospective medical opinion addressing the ranges of motion and additional functional impairment of the Veteran's service-connected degenerative disc disease of the lumbar spine prior to December 13, 2013.  The examiner should indicate whether the reports of movement limitations prior to December 13, 2013 represent the extent of functional limitation due to pain.  The examiner should address, to the extent possible, if the Veteran experienced muscle spasms or guarding severe enough to result in an abnormal gait prior to December 13, 2013.  

Rationale for the requested opinions shall be provided.  If the examiner indicates that an additional examination is necessary, the RO should arrange for one.  All necessary examinations, tests, and studies should be conducted.  

If the September 2016 examiner is not available, another appropriate examiner should respond to the above inquiry.  

2. Thereafter, the AOJ should readjudicate the issue on appeal.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




